          C



1    AARON D. FORD
      Attorney General
2    LAURA M. GINN, Bar No. 8085
      Deputy Attorney General
3    State of Nevada
     100 N. Carson Street
4    Carson City, Nevada 89701-4717
     Tel: (775) 684-1120
5    E-mail: lginn@ag.nv.gov
6    Attorneys for Defendant
     Stephen Clark
7

8                            UNITED STATES DISTRICT COURT
9                                   DISTRICT OF NEVADA
10   LEODIAS EDWARDS,
                                                        Case No. 3:19-cv-00554-RCJ-WGC
11                               Plaintiff,
12   v.                                        ORDER GRANTING MOTION
                                              FOR EXTENSION OF TIME TO
13   S. CLARK, et al.,                             FILE SETTLEMENT
14                          Defendants       STIPULATION AND PROPOSED
                                                ORDER FOR DISMISSAL
15         Defendant Stephen Clark, by and through counsel, Aaron D. Ford, Attorney
16   General of the State of Nevada, and Laura M. Ginn, Deputy Attorney General, hereby
17   file this Motion for Extension of Time to file Settlement Stipulation and Proposed Order
18   for Dismissal as Ordered by this Court in ECF No. 9. This Motion is based on Federal
19   Rule of Civil Procedure 6(b)(1), the following Memorandum of Points and Authorities, and
20   all papers and pleadings on file in this action.
21                     MEMORANDUM OF POINTS AND AUTHORITIES
22            Defendant respectfully requests this short extension to file the stipulation of
23   dismissal as Plaintiff Leodias Edwards (Edwards) has yet to respond to counsel’s
24   numerous requests for a signature. The Settlement and Stipulation was sent to Edwards
25   on May 6 and May 20, 2021. On May 24, Edwards returned the Settlement and
26   Stipulation without his signature, questions, or notations. On May 25 and again on June
27   1, 2021, the Settlement and Stipulation was sent to Edwards. It is unclear to Defendant
28   whether Edwards intends to sign the stipulation, has questions about the settlement
                                                    1
1    agreement, or otherwise intends to continue participating in this matter. Defendants thus

2    request a short extension to file either a stipulation of dismissal or motion to enforce the

3    settlement agreement.

4           Federal Rule of Civil Procedure 6(b)(1) governs enlargements of time and provides
5    as follows:
6            When an act may or must be done within a specified time, the court may, for
             good cause, extend the time: (A) with or without motion or notice if the court acts,
7            or if a request is made, before the original time or its extension expires; or (B) on
8            motion made after the time has expired if the party failed to act because of
             excusable neglect.
9
10          Good cause exists to extend the time to file the Settlement Stipulation and

11   Proposed Order to give Edwards additional time to review and sign the Settlement and

12   Stipulation. Counsel again contacted Edwards and indicated if he did not return the

13   stipulation by June 8, 2021, counsel would move to enforce the settlement.

14          For the above reasons, Defendant respectfully requests an extension to file the
15   Settlement Stipulation and Proposed Order with a new deadline to and including June
16   16, 2021.
17          DATED this 2nd day of June, 2021.
18                                           AARON D. FORD
                                             Attorney General
19

20                                           By:       /s/ Laura M. Ginn
                                                       LAURA M. GINN, Bar No. 8085
21                                                     Deputy Attorney General
22                                                     Attorneys for Defendant
23

24   IT IS SO ORDERED.

25   DATED: June 3, 2021
26                                             __________________________________
                                               UNITED STATES MAGISTRATE JUDGE
27

28

                                                   2
